Case 1:14-cv-02612-JLK Document 215 Filed 12/13/18 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


 Civil Action No. 1:14-cv-02612-JLK

 LEAH TURNER, ARACELI GUTIERREZ, MARKEITTA FORD,
 JOLESSA WADE, DANYA GRANADO, BRETT CHARLES, and
 RUBY TSAO,

 Individually and on behalf of others
 similarly situated,

           Plaintiffs,

 v.

 CHIPOTLE MEXICAN GRILL, INC.,

           Defendant.



      ORDER RE NOTICE TO PERSONS AFFECTED BY THE COURT’S AUGUST 3,
               2018 ORDER DISMISSING ARBITRATION OPT-INS

Kane, J.

       On August 3, 2018, I dismissed from this collective action 2,814 Arbitration Plaintiffs

because I determined they were subject to a mandatory arbitration agreement that barred them

from pursuing their wage claims in court. [Order Granting Defendant’s Motion to Dismiss Opt-

In Plaintiffs Bound by Chipotle’s Arbitration Agreement (“Dismissal Order”), ECF No. 187.] In

granting Chipotle’s Motion to Dismiss, I declined to grant its additional request to disqualify

Plaintiffs’ counsel from representing the dismissed Arbitration Plaintiffs in any future

proceedings. Chipotle appealed my August 3, 2018 Dismissal Order, and the Tenth Circuit

granted Plaintiffs’ motion to dismiss the appeal for lack of appellate jurisdiction. [See ECF No.

200.] Chipotle then filed a Motion for Entry of Judgment Pursuant to Fed. R. Civ. P. 54(b) (ECF
Case 1:14-cv-02612-JLK Document 215 Filed 12/13/18 USDC Colorado Page 2 of 5




No. 202), asking me to certify the Dismissal Order as a final judgment so that it could again seek

appellate review. Chipotle also filed an accompanying Motion to Reinstate Stay (ECF No. 203),

requesting a stay of all proceedings related to the Dismissal Order. I deferred the resolution of

what notice, if any, should be sent to the Arbitration Opt-Ins until I ruled on Chipotle’s pending

motions. [See Minute Order Dated October 16, 2018, ECF No. 204.]

        On November 20, 2018, I denied Chipotle’s pending motions (ECF No. 212), and it is

now appropriate to resolve the question of what notice should be sent to the persons affected by

the Dismissal Order. I have reviewed the proposed notices submitted by the parties (ECF Nos.

196 and 197), and ORDER that notice be provided as specified below.

                                          Form of Notice

        The parties disagree about the form of the notice, with Chipotle contending that any

notice should be sent via first class U.S. mail. However, I agree with Plaintiffs that notice should

be disseminated primarily through email. The risks of email cited by Chipotle are inapposite

here, where the notice will simply inform the Arbitration Plaintiffs that they have been dismissed

from this lawsuit. Email will prove more efficient and less costly than U.S. mail, and U.S. mail

may be utilized to provide supplemental notice if email proves unsuccessful. 1 I also reject

Chipotle’s assertion that notice should be sent either by the Court or by a neutral third party

administrator. I have revised the language of the notice to ensure its accuracy, and there is no

reason to exacerbate the resource burdens associated with providing the kind of notice required

here.

        Therefore, it is ORDERED that notice substantially in the form of Appendix A be



1
  I do not think it necessary, as Plaintiffs propose, to provide supplemental notice via text or by
telephone. The use of standard language in email or U.S. mail will help ensure uniformity and
protect the integrity of the notice.
                                                  2
Case 1:14-cv-02612-JLK Document 215 Filed 12/13/18 USDC Colorado Page 3 of 5




emailed to the last known email address of each dismissed Arbitration Plaintiff, with

supplemental notice sent to the last known mailing address if the email address is invalid or the

email is not opened within thirty (30) days of being sent.



       DATED this 13th day of December, 2018.



                                                     ______________________________
                                                     JOHN L. KANE
                                                     SENIOR U.S. DISTRICT JUDGE




                                                 3
Case 1:14-cv-02612-JLK Document 215 Filed 12/13/18 USDC Colorado Page 4 of 5




                                         APPENDIX A

                       Leah Turner, et al. v. Chipotle Mexican Grill, Inc.
                     United States District Court for the District of Colorado
                                   Case No. 14-cv-02612-JLK

                                    NOTICE OF DISMISSAL

      PLEASE READ THIS NOTICE CAREFULLY. YOUR LEGAL RIGHTS ARE
                              AFFECTED.

TO: All Opt-In Plaintiffs who executed an Arbitration Agreement in the course of employment
with Chipotle

DATE: December 13, 2018

RE: Lawsuit Filed Against Chipotle Mexican Grill, Inc. under the Fair Labor Standards Act, as
      well as the state laws of Colorado, Arizona, New Jersey, and California.

Why you are receiving this notice.

You consented to join this lawsuit and were therefore an “Opt-In Plaintiff.” However, the Court
has decided that as a condition of your employment with Chipotle, you executed an Arbitration
Agreement in which you agreed to arbitrate any and all claims against Chipotle on an individual
basis. This notice is to inform you that you are no longer a part of this lawsuit as a result of that
Arbitration Agreement.

Current status of the lawsuit.

 On October 31, 2017, Chipotle filed a motion to dismiss 2,814 Opt-In Plaintiffs on the ground that
they were not allowed to participate in the lawsuit under the terms of the Arbitration Agreements.

On August 3, 2018, the Court granted the motion to dismiss the 2,814 Opt-In Plaintiffs who signed
Arbitration Agreements. The Court’s Order dismissing you from the lawsuit is enclosed with this
notice for your records.

Effect of the order of dismissal.

By granting the motion to dismiss, the Court has removed you as a plaintiff in the lawsuit. This
means that you no longer have claims in this lawsuit and you will not be affected by the outcome
of the lawsuit.




                                                 4
Case 1:14-cv-02612-JLK Document 215 Filed 12/13/18 USDC Colorado Page 5 of 5




The Court has not expressed an opinion regarding the merits of Plaintiffs’ claims. Chipotle
continues to deny Plaintiffs’ allegations and states that it has complied with the Fair Labor
Standards Act and all state laws.

If you wish to pursue your claims individually in arbitration, you are entitled to do so with
representation by the legal counsel of your choice. If you do wish to initiate arbitration or have
any questions, you should contact your legal counsel as soon as possible to avoid having any
claims be time-barred.




                                                 5
